



Exhibit 10.1






NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS NINTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of May 1, 2020 (the “Amendment Date”), by and among OXFORD
FINANCE LLC, a Delaware limited liability company with an office located at 133
North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent
(in such capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 to
the Loan Agreement (as defined below) or otherwise a party thereto from time to
time including Oxford in its capacity as a Lender (each a “Lender” and
collectively, the “Lenders”), and REGULUS THERAPEUTICS INC., a Delaware
corporation with offices located at 10628 Science Center Dr., San Diego,
California 92121 (“Borrower”).
WHEREAS, Collateral Agent, Borrower and Lenders have entered into that certain
Loan and Security Agreement, dated as of June 17, 2016 (as amended, supplemented
or otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Lenders have provided to Borrower certain loans in accordance with the terms and
conditions thereof; and
WHEREAS, Borrower desires to incur Indebtedness pursuant to, and enter into, the
SBA PPP Loan (as defined herein) and in connection therewith has requested
Collateral Agent and Lenders to amend certain provisions of the Loan Agreement
to allow Borrower to incur such Indebtedness, and Collateral Agent and Lenders
have agreed to such request; and
WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;
NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:
1.
Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.



2.
The following Section 6.2(d) is hereby added to the Loan Agreement:



(d)    


(i) Borrower shall promptly (but no later than within two Business Days) notify
Collateral Agent of execution, consummation, filing, delivery or receipt, of any
agreement, instrument, application, document, amendment, modification, waiver,
supplement, consent or notice with respect to the SBA PPP Loan (including,
without limitation, forgiveness thereof), and with such notification provide to
Collateral Agent a copy thereof.


(ii) Along with the monthly Compliance Certificate to be delivered pursuant to
Section 6.2(b) of this Agreement, Borrower shall deliver to each Lender and
Collateral Agent a written summary stating (A) the amount of the SBA PPP Loan
outstanding as of the end of the immediately preceding month, (B) the amount of
the SBA PPP Loan used in the immediately preceding month by Borrower and (C) the
purposes for which the SBA PPP Loan was used in the immediately preceding month.


3.
The following Section 6.14 is hereby added to the Loan Agreement:



6.14    SBA PPP Loan. Borrower shall:




--------------------------------------------------------------------------------







(a) comply with all material terms and conditions of the SBA PPP Loan and all
applicable requirements of the SBA and Small Business Act related thereto and
use the proceeds of the SBA PPP Loan solely for CARES Allowable Uses;


(b) ensure that the SBA PPP Loan (i) has a maturity date not less than two (2)
years after the date of incurrence of the SBA PPP Loan, (ii) bears interest at a
rate not greater than one percent (1%) per annum, and (iii) otherwise has terms
customary for loans made pursuant to the CARES Act;


(c) keep proper records in which full, true, timely and correct entries are made
of all dealings and transactions related to the SBA PPP Loan and, upon
Collateral Agent’s request, provide such records to Collateral Agent;


(d) promptly following the SBA PPP Loan Date (but in any event no later than
forty-five (45) days after the eight-week period immediately following the SBA
PPP Loan Date), apply for forgiveness of the maximum amount of SBA PPP Loan
permissible in accordance with Section 1106 of the CARES Act and provide notice
of the status of any and all documentation related to such application for
forgiveness to Collateral Agent and, upon Collateral Agent’s request, deliver a
certificate of an authorized officer of the Borrower certifying as to the amount
of the SBA PPP Loan that will be forgiven pursuant to the provisions of the
CARES Act;


(e) use best efforts to cause not less than Five Hundred Thousand Dollars
($500,000.00) of the SBA PPP Loan to be forgiven by the SBA PPP Loan lender on
or before September 30, 2020, (or such other amount and/or by such other time as
consented to by the Required Lenders in writing and such consent shall not be
unreasonably withheld); and


(f) not amend any material provision in any document relating to the SBA PPP
Loan nor make any prepayment of the SBA PPP Loan unless such prepayment is
necessary or advisable due to change in the applicable law or guidance issued by
the SBA.


4.
Section 7.12 of the Loan Agreement is hereby amended and restated in its
entirety as follows:



7.12    Cash Covenant. Fail to maintain at all times cash (excluding proceeds of
the SBA PPP Loan unless such proceeds have been forgiven by the SBA) in a
Collateral Account subject to a Control Agreement in favor of Collateral Agent,
an amount equal to at least the Minimum Cash Balance.


5.
Section 8.2(a) of the Loan Agreement is hereby amended and restated in its
entirety as follows:



(a)    Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes; Pensions), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.9 (Notice of Litigation and Default), 6.11
(Landlord Waivers; Bailee Waivers), 6.12 (Creation/Acquisition of Subsidiaries),
6.13 (Further Assurances) or 6.14 (SBA PPP Loan) or Borrower violates any
covenant in Section 7; or


6.
Section 8.6 of the Loan Agreement is hereby amended and restated in its entirety
as follows:



8.6    Other Agreements.


(a) There is a default in any agreement to which Borrower or any of its
Subsidiaries is a party with a third party or parties resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00) or that could reasonably be expected to have a
Material Adverse Change; provided, however, that the Event of Default in this
Section 8.6 (a) caused by the occurrence of a breach or default under such other
agreement shall be cured or waived for purposes of this Agreement upon
Collateral Agent receiving written notice from




--------------------------------------------------------------------------------





the party asserting such breach or default of such cure or waiver of the breach
or default under such other agreement, if at the time of such cure or waiver
under such other agreement (i) Collateral Agent or any Lender has not declared
an Event of Default under this Agreement and/or exercised any rights with
respect thereto; (ii) any such cure or waiver does not result in an Event of
Default under any other provision of this Agreement or any Loan Document; and
(iii) in connection with any such cure or waiver under such other agreement, the
terms of any agreement with such third party are not modified or amended in any
manner which could in the good faith business judgment of Collateral Agent or
Lenders be materially less advantageous to Borrower; or (b) any event or
condition occurs that results in the SBA PPP Loan becoming due prior to its
scheduled maturity or that enables or permits the holder or holders thereof to
declare the SBA PPP Loan to be due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or the SBA
withdraws or terminates its guarantee of Borrower’s payment of the SBA PPP Loan
or there is any other default in any agreement related to the SBA PPP Loan;


7.
Section 13.1 of the Loan Agreement is hereby amended by amending and restating
the following definition therein as follows:



“Permitted Indebtedness” is:


(a)    Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;


(b)    Indebtedness existing on the Effective Date and disclosed on the
Perfection Certificate(s);


(c)    Subordinated Debt;


(d)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;


(e)    Indebtedness consisting of capitalized lease obligations and purchase
money Indebtedness, in each case incurred by Borrower or any of its Subsidiaries
to finance the acquisition, repair, improvement or construction of fixed or
capital assets of such person, provided that (i) the aggregate outstanding
principal amount of all such Indebtedness does not exceed One Million Six
Hundred Thousand Dollars ($1,600,000.00) at any time and (ii) the principal
amount of such Indebtedness does not exceed the lower of the cost or fair market
value of the property so acquired or built or of such repairs or improvements
financed with such Indebtedness (each measured at the time of such acquisition,
repair, improvement or construction is made);


(f)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;


(g)    Indebtedness that also constitutes a Permitted Investment under clause
(g) of the definition of “Permitted Investment”;


(h)    Indebtedness relating to the financing of insurance premiums in an
aggregate amount not to exceed Five Hundred Thousand Dollars ($500,000.00) at
any given time; and


(i)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (h) above, provided that the
principal amount thereof is not increased and the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be; and


(j)    Indebtedness under the SBA PPP Loan (subject to Section 6.14 of this
Agreement).


8.
Section 13.1 of the Loan Agreement is hereby amended by adding the following
definitions thereto in alphabetical order:







--------------------------------------------------------------------------------





“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act, and
applicable rules and regulations.


“CARES Allowable Uses” means use of proceeds of the SBA PPP Loan for: (i)
payroll costs, (ii) costs related to the continuation of group health care
benefits during periods of paid sick, medical or family leave, and insurance
premiums, (iii) mortgage interest payments (but not mortgage prepayments or
principal payments), (iv) rent payments, (v) utility payments, and/or (vi)
interest payments on any other debt obligations that were incurred before Feb.
15, 2020, in each case as the use is described as an “allowable use” in Section
1102 of the CARES Act.


“SBA” means the U.S. Small Business Administration.


“SBA PPP Loan” means the unsecured loan incurred by the Borrower from Silicon
Valley Bank under 15 U.S.C. 636(a)(36) (as added to the Small Business Loan Act
by Section 1102 of the CARES Act) in the aggregate amount of Six Hundred Sixty
One Thousand Eighth Hundred Seventy Five Dollars ($661,875.00), on the SBA PPP
Loan Date.


“SBA PPP Loan Date” is the date on which Borrower receives proceeds of the SBA
PPP Loan.


“Small Business Loan Act” means the Small Business Act (15 U.S. Code Chapter 14A
- Aid to Small Business).


9.
Exhibit C (Compliance Certificate) to the Loan Agreement is hereby amended and
restated in its entirety as set forth on Exhibit A hereto.



10.
Limitation of Amendment.



a.
The amendments set forth above are effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right, remedy or obligation
which Lenders or Borrower may now have or may have in the future under or in
connection with any Loan Document, as amended hereby.



b.
This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect.



11.
To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:



a.
Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;



b.
Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;



c.
The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by or on behalf of
the Borrower to the Collateral Agent, remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;



d.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not contravene (i) any





--------------------------------------------------------------------------------





material law or regulation binding on or affecting Borrower, (ii) any material
contractual restriction with a Person binding on Borrower, (iii) any material
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (iv) the
organizational documents of Borrower;


e.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made;



f.
The documents (including, without limitation, Borrower’s application for the SBA
PPP Loan) evidencing the SBA PPP Loan delivered by Borrower to Collateral Agent
prior to the date hereof are true, accurate and complete in all material
respects, were duly authorized by Borrower, and the loan evidenced thereby has
been approved by the SBA and is a loan made under 15 U.S.C. 636(a)(36) (as added
to the Small Business Act by Section 1102 of the CARES Act). Borrower is fully
compliant with the provisions of the SBA PPP Loan, Borrower has not made any
misrepresentations (or omissions) in its application for the SBA PPP Loan or in
any document submitted by Borrower in connection with its application for the
SBA PPP Loan when made or deemed made, Borrower fulfills the eligibility
requirements for the SBA PPP Loan and has use the proceeds of the SBA PPP Loan
solely for CARES Allowable Uses;



g.
Borrower has not relied on Collateral Agent or any Lender or any statement of
Collateral Agent or any Lender in its decision to apply for the SBA PPP Loan;



h.
The SBA PPP Loan and all documents and agreements entered into in connection
therewith do not and will not violate any other agreement of Borrower; and



i.
This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.



12.
Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment.



13.
The Borrower hereby remises, releases, acquits, satisfies and forever discharges
the Lenders and Collateral Agent, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Collateral Agent (“Releasees”), of and
from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever relating to or arising out of the Loan
Agreement or the other Loan Documents on or prior to the date hereof and through
the date hereof. Without limiting the generality of the foregoing, the Borrower
waives and affirmatively agrees not to allege or otherwise pursue any defenses,
affirmative defenses, counterclaims, claims, causes of action, setoffs or other
rights they do, shall or may have as of the date hereof, including the rights to
contest: (a) the right of Collateral Agent and each Lender to exercise its
rights and remedies described in the Loan Documents; (b) any provision of this
Amendment or the Loan Documents; or (c) any conduct of the Lenders or other
Releasees relating to or arising out of the Loan Agreement or the other Loan
Documents on or prior to the date hereof.



14.
This Amendment shall be deemed effective as of the Amendment Date upon (a) the
due execution and delivery to Collateral Agent of this Amendment by each party
hereto, and (b) Borrower’s payment of all Lenders’





--------------------------------------------------------------------------------





Expenses incurred through the date hereof, which may be debited (or ACH’d) from
the Designated Deposit Account in accordance with Section 2.3(d) of the Loan
Agreement.


15.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.



16.
This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.





[Balance of Page Intentionally Left Blank]








































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to the
Loan Agreement to be executed as of the date first set forth above.
BORROWER:
 
 
 
 
 
REGULUS THERAPEUTICS, INC.
 
 
 
 
 
 
 
 
By  /s/ Cris Calsada
 
 
Name:  Cris Calsada
 
 
Title:  CFO
 
 
 
 
 
 
 
 
COLLATERAL AGENT AND LENDER:
 
 
 
 
 
OXFORD FINANCE LLC
 
 
 
 
 
 
By  /s/ Colette H. Featherly
 
 
Name:  Colette H. Featherly
 
 
Title:  Senior Vice President
 
 







































--------------------------------------------------------------------------------





EXHIBIT A
EXHIBIT C
Compliance Certificate
TO:
OXFORD FINANCE LLC, as Collateral Agent and Lender
FROM:
REGULUS THERAPEUTICS INC.

The undersigned authorized officer (“Officer”) of REGULUS THERAPEUTICS INC.
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement by and among Borrower, Collateral Agent, and
the Lenders from time to time party thereto (the “Loan Agreement;” capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Loan Agreement),
(a)    Borrower is in complete compliance for the period ending _______________
with all required covenants in the Loan Agreement except as noted below;
(b)    There are no Events of Default, except as noted below;
(c)    Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date and for the period described in (a), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.
(d)    Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports or extensions therefor, Borrower, and each of
Borrower’s Subsidiaries, has timely paid all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed by Borrower, or Subsidiary,
except as otherwise permitted pursuant to the terms of Section 5.8 of the Loan
Agreement;
(e)    No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.
Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year‑end audit adjustments as to the interim financial statements.
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies" column.














--------------------------------------------------------------------------------







 
Reporting Covenant
Requirement
Actual
Complies
1)
Financial statements - balance sheet and income statement
Monthly within 30 days
 
Yes
No
N/A
2)
Financial statements - cash flow statement
Quarterly within 45 days
 
Yes
No
N/A
3)
Annual (CPA Audited) statements
Within 120 days after FYE
 
Yes
No
N/A
4)
Annual Financial Projections/Budget (prepared on a monthly basis)
Annually (within 45 days of FYE), and when revised
 
Yes
No
N/A
 
 
 
 
 
 
 
5)
8‑K, 10‑K and 10‑Q Filings
If applicable, within 5 days of filing
 
Yes
No
N/A
6)
Compliance Certificate
Monthly within 30 days
 
Yes
No
N/A
7)
IP Report
When required
 
Yes
No
N/A
8)
Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period
 
$________
Yes
No
N/A
9)
Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period
 
$________
Yes
No
N/A
10)
Updated Exhibit A to Landlord Waiver
Quarterly within 30 days, and in any month in which new Collateral in excess of
$100,000 was delivered to 10614 Science Center Dr., San Diego, California 92121
 
Yes
No
N/A
11)
$________
Yes
No
N/A
 
 
 
 
 
 
 
12)
Total amount of SBA PPP Loan proceeds received by Borrower
 
$________
 
 
 
13)
Total amount of SBA PPP Loan proceeds used by Borrower in the last month
 
$________
 
 
 
14)
Total amount of SBA PPP Loan proceeds remaining
 
$________
 
 
 



Deposit and Securities Accounts
(Please list all accounts; attach separate sheet if additional space needed)


 
Institution Name
Account Number
New Account?
Account Control Agreement in place?
1)
 
 
Yes
No
Yes
No
2)
 
 
Yes
No
Yes
No
3)
 
 
Yes
No
Yes
No
4)
 
 
Yes
No
Yes
No





Other Matters






--------------------------------------------------------------------------------





1)
Have there been any changes in management since the last Compliance Certificate?
Yes
No
 
 
 
 
2)
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?
Yes
No
 
 
 
 
3)
Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars ($250,000.00)?
Yes
No
4)
Have there been any amendments of or other changes to the Borrower’s Operating
Documents or any of its Subsidiaries’ Operating Documents? If the Borrower is no
longer subject to Securities Exchange Act of 1934, as amended, have there been
any material changes to the capitalization of Borrower? If yes, please provide
copies of any such amendments or changes to the Operating Documents and
capitalization table, as applicable, with this Compliance Certificate.
Yes
No
5)
Have there been any changes to insurance policies providing coverage for
business interruption since the last year end Compliance Certificate? If yes,
please explain.
Yes
No
 
 
 
 

Exceptions


Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)






REGULUS THERAPEUTICS INC.


By                  
Name:                  
Title:                  


Date:


LENDER USE ONLY
 
 
Received by:
Date:  
 
 
Verified by:  
Date:  
 
 
Compliance Status:YesNo









